Title: To George Washington from Lieutenant General Rochambeau, 5 August 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


					
						Sir.
						Newport, August 5th 1780.
					
					Four Days are now past, since the wind is good for Clinton to arrive if he chuses, and I begin to despair of seeing him come here. We are ready to receive him well: A considerable number of the rhode-island and Massachusets states militia is arrived here. I have agreed with Major General Heath to keep 3500 of them for the intrenched camp and for the fort at howlands ferry, to assure and perfect the communication with the Continent, and to send the rest back to their harvest, we will have as many as will be sufficient to see the conclusion of Clinton’s undertaking.
					I here send to your Excellency an account I have received from Boston, which gives me an expectation of the 2d division’s arrival. I wish to God that it may be true⟨.⟩ I hold it as a Secret here that the enemy who is before us, may not be apprised of it, soon enough to go and intercept her. I am with respect, Sir Your Excellency’s Most humble & obedient Servant,
					
						Le cte de Rochambeau
					
					
						P.S. I believe that your Excellency’s march will have put Clinton in some Suspense what to do.
					
				